DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 
Claims Summary
	Claim 44 and its dependent claims, in various embodiments, are directed to a method for producing nucleic acid sequences encoding variable regions (VRs).  The intended use of the method is to produce a heterogeneous composition comprising at least two different immunoglobulin molecules having paired VRs and different binding specificities.  The method comprises:
Synthesizing nucleic acid sequences encoding at least three heavy chain (HC) VRs and a light chain (LC) VR.  One of the VRs (e.g., common LC VR) is capable of pairing with more than one different VR (e.g., multiple VRs from HC), and vice versa (e.g., VRs from HC can only pair with VR from common LC) (claims 50-53).  A heterogeneous composition of antibodies is produced (claim 54) including at least a monoclonal and a bispecific antibody (claim 55).  
Expressing the nucleic acid sequences in a host cell and allowing expression products to pair;
Selecting and thus producing nucleic acid sequences encoding VRs having desired pairing behavior.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44 and 50-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arathoon et al. (WO 98/50431, “Arathoon”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.  
Arathoon discloses bispecific and trispecific antibodies (see page 13, lines 24-28, and page 14, lines 8-32) having a common variable LC and heteromeric variable HC regions, and a method of making them which includes selecting nucleic acids, expressing them and allowing expression products to pair (see page 6, line 30 through page 7, line 23).  The LC VR pairs to the HC VRs, and the HC VRs pair only to the LC VR (claims 50-53).  Arathoon states that "[t]he current method of choice for obtaining Fc-containing BsAb [(bispecific antibodies)] remains the hybrid hybridoma, in which two antibodies are coexpressed," but further states that, in such cells, "light (L) chains frequently mispair with non-cognate heavy chains" (see page 5, lines 15-19).  In order to "enhance the formation of a desired heteromultimeric bispecific antibody from a mixture," Arathoon proposes use of "a common variable light chain to interact with each of the heteromeric variable heavy chain regions of the bi-specific antibody" (see page 5, lines 31-34).  Arathoon’s method includes "culturing a host cell comprising nucleic acid encoding the first (claims 54 and 55).  
Arathoon discloses heteromultimeric multispecific antibodies, heterodimers, heterotrimers, heterotetramers and “further oligomeric structures” (see page 10, lines 4-12), as well as the first, second and additional polypeptides for those structures (see page 6, lines 30-32).  Notably, on page 14, lines 8-10 and 31-32, trispecific antibodies are contemplated.  Given this disclosure, it would have been obvious to have arrived at a method that uses three HC VRs and one common LC VR, with a reasonable expectation of success, motivated by the suggestion to make multispecific antibodies (claim 44).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed July 28, 2021 are acknowledged but fail to persuade.  Applicant argues that Arathoon does not teach or suggest the expression of three or more HCVRs in a single host cell.  Applicant argues that the examples and descriptions of multispecific antibodies are bispecific, not trispecific or more.  Applicants points to Arathoon’s specification, pages 7-8 and Arathoon’s claim 21 for descriptions of multispecific antibodies and how they are formed, which are directed to a first and second HCVR, not a third HCVR.  Applicant argues that the term “multi” does not mean three or more in Arathoon’s disclosure, concluding that a person skilled in the art would understand that Arathoon’s multispecific antibody is limited to a bispecific antibody.
at least a first and second polypeptide, and has binding specificity for at least two different ligands or binding sites.  The use of the “at least” means that additional polypeptides and additional ligands/binding sites are contemplated.  Notably, on page 14, lines 8-10 and lines 31-32, trispecific antibodies are contemplated.  Therefore, the rejection is maintained.

Conclusion
No claim is allowed.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Even though an IDS was filed with the RCE submission, the sole cited reference was already of record in and IDS filed 11/20/2018, the only difference being the kind code (US Patent 7,262,028, and 7,262,028B2).  If the IDS had been filed in an after-final amendment, it would have been considered since it was already considered.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648